Title: From George Washington to Jonathan Trumbull, Sr., 9 July 1776
From: Washington, George
To: Trumbull, Jonathan Sr.

 

Sir
Head Quarters New York July 9th 1776

Yours of the inst. is safe to hand. Colo. Seymour arrived yesterday with a few of his men when I sent for and acquainted him it would be impossible for me to have his Horses remain here. Forrage is not to be procured, and if it could, it would only be a great expence without a single advantage arising from it. The men are absolutely necessary till the arrival of the new Levies—Coll Seymour is to propose the matter to them this morning and r[e]turn me an answer.
We have intelligence that may be relied on, of Lord Howe’s being on his passage for this place with a large Fleet and about 15,000 Men and is hourly expected. By several deserters from Staten Island and the Ships of War whose accounts all agree, General Howe proposes no attempt on us till the arrival of this Reinforcement; when, it is said, with a part of his Army he will make a descent on the Jersey Side, while the Fleet and the other part of the Army in conjunction attack this City—To oppose this force in which the Ministry put so much confidence, I think it is necessary to exert our every nerve, and by defeating their views this Campaign be enabled to meet them with double advantage the next, should they think proper to pursue their unwarrantable measures—I hope the good People of your Colony or State will be ready on all occasions to fly to our assistance if needed. I have a confidence in and doubt not they will be ready and willing.
To prevent the Enemy from obtaining fresh supplies of Provision is a matter highly necessary to be attended to. I am informed there are great quantities on the Islands in the neighbourhood of New London (viz.) Fishers, Block, Plumb and Elisabeth Islands and Martha’s Vineward. These are accesable to Ships of force, and no doubt they will soon be on a plundering voyage—I could wish your attention to this matter that the Stock might all be removed quite out of reach of the Enemy. The East end of Long Island, I am told, is not less exposed than the others. I think effectual steps will be taken in regard to that, as I have had a conference with the Convention of this Province, and an order has gone out for driving all the Stock from the Sea Coast.

In conferenc[e] of a full Board of genl Officers yesterday, it was recommended I should apply to your Honor for the three Row Galleys lying now at New London or in the River, together with as many heavy Cannon as you can possibly spare. If consistent, would beg to have you forward them on as soon as possible.
I would not have it understood from what I said above in regard to the Horse, that I think it a wrong step their coming forward. I think it a step which was highly advisable, and am much pleased to see with what chearfulness and dispatch your orders were executed. This body of Horse, provided they are well armed with good muskets, must always be of greater service on sudden emergencies to throw in succours where called for, than the Militia. I have the honor to be with esteem Sir Your most obedient and very humble Servant

G. Washington

